IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM SHEPARD,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2202

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Nancy A. Daniels, Public Defender, Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.